 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   IN RE: COMPLAINT AND PETITION OF )               Case No. 2:21-cv-01067-TLN-CKD
     WILLIAMS SPORTS RENTALS, INC. doing )
12   business as SKI RUN BOAT COMPANY, as )
     Owner of a certain Ski Run Boat Numbered )       ORDER APPROVING STIPULATION FOR
13   SR # 57 FOR EXONERATION FROM OR )                VALUE AND LETTER OF UNDERTAKING,
     LIMITATION OF LIABILITY                  )       DIRECTING CLAIMANTS TO FILE AND
14                                            )       MAKE PROOF OF CLAIMS, DIRECTING
                                              )       THE ISSUANCE OF MONITION, AND
15                                            )       RESTRAINING PROSECUTION OF
                                              )       CLAIMS
16                                            )
                                              )
17

18          Notice is hereby given that WILLIAMS SPORTS RENTALS, INC. dba SKI RUN BOAT

19   COMPANY (“Petitioner”) as owner of a certain recreational ski boat SR #57 (hereinafter “the

20   Vessel”) has filed a Complaint on June 16, 2021 pursuant to 46 U.S.C. §§ 30501, et seq., and

21   Supplemental Admiralty Rule F, claiming the right to exoneration from, or alternatively, limitation

22   of liability for, all claims arising out of a claimed incident on or about in South Lake Tahoe,

23   California, involving CHASTITY NEFZGER and ARIANA NEFZGER. Petitioner was the owner

24   of the Vessel at the time of and after the July 25, 2018 incident, and on considering the Complaint

25   and Stipulation for Value of the vessel, which are on file, stating the value of the Vessel to be

26   THIRTY-FOUR THOUSAND DOLLARS ($34,000.00);

27          IT IS HEREBY ORDERED that the Court approves the stipulation for value and the

28   security in the form of the letter of undertaking (See Complaint of Dammers, et al., 836 F.2d 750,


                                                      1
 1   753, n.2 (2d Cir. 1988)); and it is further

 2           ORDERED that a Monition issue against all persons having such claims for any and all

 3   losses, personal injuries, destruction of property, as alleged in Petitioner’s Complaint for

 4   Exoneration from or Limitation of Liability must file them as provided by Rule F of the

 5   Supplemental Rules for Certain Admiralty and Maritime Claims with the Clerk of this Court, Keith

 6   Holland, U.S. District Court Eastern District of California, Robert T. Matsui Federal Courthouse,

 7   501 I Street, Room 4-200 Sacramento, California            95814, and serve on or mail copies to

 8   Petitioner’s attorney, B. Otis Felder, Esq., WILSON, ELSER, MOSKOWITZ, EDELMAN &

 9   DICKER LLP 525 Market Street, 17th Floor, San Francisco, California 94105-2725, on or before

10   September 1, 2021, subject to the rights or any person claiming damages who shall have presented

11   a claim to answer the Complaint and to controvert, or be defaulted and forever barred from such a

12   claim, and that any claimant desiring to contest Petitioner’s right to exoneration from or limitation

13   of liability must file an Answer to Petitioner’s original complaint and/or a claim as required by

14   Rule F(4)–(5) of the Supplemental Rules, and serve or mail a copy to Petitioner’s attorney; and it

15   is further

16           ORDERED, that public notice of the Monition be given by publication in a newspaper

17   published in the Eastern District of California, such publication in said papers to be for at least four

18   successive weeks before the return date of this Order demanding the presentation of all claims

19   against Petitioner as well as that Petitioner give notice as to counsel for CHASTITY NEFZGER

20   and ARIANA NEFZGER; and it is further

21           ORDERED, that the beginning or continued prosecution of any and all suits, actions or

22   legal proceedings of any nature or description whatsoever, except in the present proceeding, in

23   respect of any claim arising out of, consequent upon, or in connection with the aforesaid incident

24   on the Vessel on July 25, 2018, described in the Complaint for Exoneration from or Limitation of

25   Liability, are hereby stayed and restrained until the hearing and termination of this proceeding.

26
27

28


                                                        2
 1         IT IS SO ORDERED.

 2   DATED: June 29, 2021

 3

 4
                               Troy L. Nunley
 5
                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                3
